DETAILED ACTION
This is a non-final office action on the merits.  Claims 1-20 are present and addressed below.

Claim Objections
Claim 11 objected to because of the following informalities:  this claim recites “claims 1”.  Appropriate correction is required.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/5/2021 is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a travel mechanism drives…, cleaning mechanism is configured to clean…, a control system in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the adjacent continuous line segments”.  It is not known what adjacent continuous line segments this is referring to.  In addition, there is insufficient antecedent basis for this limitation in the claim.


Claim 6 recites the limitation "the grid".  It is not known if this is referring to the “edge grid” in claim 1, the “one edge grid” in claim 1, the “another edge grid” in claim 1, or some other grid.  In addition, there is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "the grid".  It is not known if this is referring to the “edge grid” in claim 1, the “one edge grid” in claim 1, the “another edge grid” in claim 1, or some other grid.  In addition, there is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the edge grids".  It is not known what “edge grids” this is referring to.  In addition, there is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "the adjacent continuous line segments”.  It is not known what adjacent continuous line segments this is referring to.  In addition, there is insufficient antecedent basis for this limitation in the claim.

Claim 17 recites the limitation "the grid".  It is not known if this is referring to the “edge grid” in claim 12, the “one edge grid” in claim 12, the “another edge grid” in claim 12, or some other grid.  In addition, there is insufficient antecedent basis for this limitation in the claim.

Claim 19 recites the limitation "the grid".  It is not known if this is referring to the “edge grid” in claim 12, the “one edge grid” in claim 12, the “another edge grid” in claim 12, or some other grid.  In addition, there is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the edge grids".  It is not known what “edge grids” this is referring to.  In addition, there is insufficient antecedent basis for this limitation in the claim.

All dependent claims of these claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 rejected under 35 U.S.C. 101 because the claimed invention is directed to mental processes without significantly more.

With respect to claim 1:
Claim 1 recites:
A method for traversing a subarea, comprising: 
gridding position information within the subarea to form a corresponding subarea grid map; 
searching for an edge grid in the subarea grid map, wherein the edge grid is a grid in close proximity to an edge of the subarea; 
searching for all continuous line segments in the subarea along a preset search direction, wherein the continuous line segment is a line segment that continuously extends from one edge grid along the search direction to another edge grid; 
matching the adjacent continuous line segments in sequence to form at least one connected region.

Step 1: Statutory Category – Yes 
	Claim 1 recites a method including at least one step.  The claim falls within one of the four statutory categories. MPEP 2106.03

Step 2A prong one evaluation: Judicial Exception – Yes
	The Office submits that the foregoing bolded limitation(s) constitutes judicial exceptions in terms of “mental processes” because under its broadest reasonable interpretation, the claim covers performance using mental processes and/or pen and paper.    
	The claim limitations claim 1:
gridding position information within the subarea to form a corresponding subarea grid map; 
searching for an edge grid in the subarea grid map, wherein the edge grid is a grid in close proximity to an edge of the subarea; 
searching for all continuous line segments in the subarea along a preset search direction, wherein the continuous line segment is a line segment that continuously extends from one edge grid along the search direction to another edge grid; 
matching the adjacent continuous line segments in sequence to form at least one connected region;
are judicial exception of mental processes that can be performed by human mind and/or with pen and paper.  For example, these limitations can be mental processes of a person observing a room and create a grid map for that room.

Step 2A Prong Two evaluations – Practical Application – No

	Claims 1 is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”

In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”).

Claim 1 recites “for traversing a subarea”.  This is an intended use that has little patentable weight, and does not impose a meaningful limit on the other claim limitations, which are judicial exceptions/abstract ideas.  See MPEP 2111.02.
for traversing a subarea is recited at a high level of generality and merely indicating a field of use or technological environment in which to apply a judicial exception, and does not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.   See MPEP 2106.05(h).

Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea.  The claim is ineligible.

Step 2B Evaluation: Inventive Concept – No

Claim 1 is evaluated as to whether the claim as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.

As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than merely indicating a field of use or technological environment in which to apply a judicial exception.  The same analysis applies here in 2B, i.e., merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.  Thus these additional elements cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

	With respect to claims 2-10, 
Similar to the analysis of parent claim 1. Step 1:  These claims are method claims. Step 2A, Prong One: the recited limitations of these claims are mental processes that can be performed by human mind and/or with pen and paper.  Step 2A, Prong Two and Step 2B:  there are no additional elements that are integrated into a practical application and sufficient to amount to significantly more than the judicial exception.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-17, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vicenti (US 20160271795).
	Regarding claims 1 and 12, Vicenti teaches:
	A cleaning robot, comprising a traveling mechanism, an environment sensor, cleaning mechanism, and a control system, 
	wherein the environment sensor is configured to sense external environment, and to acquire current position information of the cleaning robot in real time according to collected data related with the external environment, 
	(at least figs. 1A-4B, [0022]-[0080] [0087]-[0102] discuss and show autonomous robot intelligently navigates about a room and grid map/occupancy,   discuss robot 100, drive system 160, 
	wherein the control system is configured to: 
	grid position information within a subarea to form a corresponding subarea grid map; 
	search for an edge grid in the subarea grid map, wherein the edge grid is a grid in close proximity to an edge of the subarea; 
	search for all continuous line segments in the subarea along a preset search direction, wherein the continuous line segment is a line segment that continuously extends from one edge grid along the search direction to another edge grid; 
	match the adjacent continuous line segments in sequence to form at least one connected region; 
	(at least figs. 1A-4B, [0022]-[0080] [0087]-[0102] discuss and show autonomous robot intelligently navigates about a room and grid map/occupancy,    in particular at least figs. 4A-4C [0050]-[0065] [0090]-[0102] discuss robot moves about the room and detects walls/obstacles, other obstacles that is not wall;   discuss map, grid, WALL FOLLOWING behavior, COVERAGE behavior,  discuss “one example, the robot 100 can travel along a wall aligned with north-south, and the controller 190 can implement the signature module 198c to assign a landmark corresponding to the poses indicative of the north-south wall”, discuss “If three cells form a line, the signature module 198c can recognize the line of 
	wherein the cleaning mechanism is configured to clean for the at least one region when the traveling mechanism drives the cleaning robot to move in the connected region (at least figs. 1A-4B, [0022]-[0080] [0087]-[0102] discuss and show autonomous robot intelligently navigates about a room and grid map/occupancy,    in particular at least figs. 4A-4C [0050]-[0065] [0090]-[0102] discuss robot moves about the room and detects walls/obstacles, other obstacles that is not wall;   discuss map, grid, WALL FOLLOWING behavior, COVERAGE behavior,  discuss “one example, the robot 100 can travel along a wall aligned with north-south, and the controller 190 can implement the signature module 198c to assign a landmark corresponding to the poses indicative of the north-south wall”, discuss “If three cells form a line, the signature module 198c can recognize the line of cells as a straight wall”,   discuss “WALL FOLLOWING behavior constitutes following all peripheral edges of a room, tracing walls that bound the space”;     [0066] discuss COVERAGE includes cover and clean)

	Regarding claim 2, Vicenti teaches:
	acquiring real-time position information and a global grid map (at least figs. 1A-4B, [0022]-[0080] [0087]-[0102] discuss and show autonomous robot intelligently navigates about a room and grid map/occupancy,   discuss robot 100, drive system 160, controller 190, sensor system 180 “generate data related to features of structural elements in the environment”, cleaning system 155, discuss “controller of the robot operates a sensor system to continuously estimate the pose of the robot within the room as the robot moves around and to receive information about the room. A “pose” herein includes a position of the robot within the room (e.g., an x, y coordinate location) and an angular orientation of the robot relative to, for example, a wall in the room or a cardinal direction. A sensed “feature” herein describes information and data collected from physical elements of the environment”;   [0050] discuss  “The 
	determining at least one enclosed subarea in the global grid map (at least figs. 1A-4B, [0022]-[0080] [0087]-[0102] discuss and show autonomous robot intelligently navigates about a room and grid map/occupancy,    in particular at least figs. 4A-4C [0050]-[0065] [0090]-[0102] discuss robot moves about the room and detects walls/obstacles, other obstacles that is not wall;   discuss map, grid, WALL FOLLOWING behavior, COVERAGE behavior,  discuss “one example, the robot 100 can travel along a wall aligned with north-south, and the controller 190 can implement the signature module 198c to assign a landmark corresponding to the poses indicative of the north-south wall”, discuss “If three cells form a line, the signature module 198c can recognize the line of cells as a straight wall”,   discuss “WALL FOLLOWING behavior constitutes following all peripheral edges of a room, tracing walls that bound the space”;     [0066] discuss COVERAGE includes cover and clean);

	Regarding claim 3, Vicenti teaches:
	wherein each of the grids in the global grid map is provided with a corresponding attribute, and the attributes comprises a boundary grid of the subarea, a passable grid of the subarea, a barrier grid of the subarea, and an unknown grid of the subarea (at least figs. 1A-4B, [0022]-[0080] [0087]-[0102] discuss and show autonomous robot intelligently navigates about a room and grid map/occupancy,    in particular at least figs. 4A-4C [0050]-[0065] [0090]-[0102] discuss robot moves about the room and detects walls/obstacles, other obstacles that is not wall;   discuss map, grid, WALL FOLLOWING behavior, 

	Regarding claim 4, Vicenti teaches:
	wherein the step of determining at least one enclosed subarea in the global grid map specifically comprises: 
	determining one or more boundary grids of the subarea according to a preset partition planning;
	 (at least figs. 1A-4B, [0022]-[0080] [0087]-[0102] discuss and show autonomous robot intelligently navigates about a room and grid map/occupancy,    in particular at least figs. 4A-4C [0050]-[0065] [0090]-[0102] discuss robot moves about the room and detects walls/obstacles, other obstacles that is not wall;     at least [0050]-[0051] discuss “Each cell of the grid can be assigned (x, y) coordinates based on a chosen origin (0, 0) cell in the environment. The chosen origin can be, for example, the charging dock of the robot 100 or a particular location in the room. Each cell can represent a square area with four sides. The sides of the cell coincide with the sides of other cells. The cells can have a side length between 1 and 100 cm. For example, the grid can be a grid of cells, each 10 cm×10 cm. The robot 100 stores the (x, y) coordinates of each cell traversed by the robot 100”, discuss “The mapping module 198b can update the map on a periodic basis, such as after travelling a threshold distance (e.g., once 
	inserting one or more boundary grids of the subarea between the adjacent boundary grids of the subarea to form the enclosed subarea, if the position difference between the adjacent two of the boundary grids of the subarea exceeds the preset resolution (at least figs. 1A-4B, [0022]-[0080] [0087]-[0102] discuss and show autonomous robot intelligently navigates about a room and grid map/occupancy,    in particular at least figs. 4A-4C [0050]-[0065] [0090]-[0102] discuss robot moves about the room and detects walls/obstacles, other obstacles that is not wall;     at least [0050]-[0051] discuss “Each cell of the grid can be assigned (x, y) coordinates based on a chosen origin (0, 0) cell in the 

	Regarding claim 5, Vicenti teaches:
	wherein the step of inserting one or more boundary grids of the subarea between the adjacent boundary grids of the subarea specifically comprises: 
	supplementing and inserting a corresponding number of boundary grids of the subarea based on row difference and column difference between a current position and a previous position; 
	(at least figs. 1A-4B, [0022]-[0080] [0087]-[0102] discuss and show autonomous robot intelligently navigates about a room and grid map/occupancy,    in particular at least figs. 4A-4C [0050]-[0065] [0090]-[0102] discuss robot moves about the room and detects walls/obstacles, other obstacles that is not wall;     at least [0050]-[0051] discuss “Each cell of the grid can be assigned (x, y) coordinates based on a chosen origin (0, 0) cell in the environment. The chosen origin can be, for example, the charging dock of the robot 100 or a particular location in the room. Each cell can represent a square area with four sides. The sides of the cell coincide with the sides of other cells. The cells can have a side length between 1 and 100 cm. For example, the grid can be a grid of cells, each 10 cm×10 cm. The robot 100 stores the (x, y) coordinates of each cell traversed by the robot 100”, discuss “The mapping module 

	Regarding claim 6, Vicenti teaches:
	wherein the position information is represented by a ternary array (x_f, y_f, th_f), and the grid in the subarea grid map is represented by a binary array (x_i, y_i), 
	where x_f is an abscissa value, y_f is an ordinate value, and th_f is a yaw angle, x_i is a column in which the grid is located, and y_i is a row in which the grid is located;
	 (at least figs. 1A-4B, [0022]-[0080] [0087]-[0102] discuss and show autonomous robot intelligently navigates about a room and grid map/occupancy,    in particular at least figs. 4A-4C [0050]-[0065] [0090]-[0102] discuss robot moves about the room and detects walls/obstacles, other obstacles -1 (y/x)) 

	Regarding claim 9, Vicenti teaches:
	wherein the step of searching for all continuous line segments in the subarea along a preset search direction comprises: 
	searching for the continuous line segments located in the subarea along a column direction of the subarea grid map by taking one grid as step size; 
 	determining whether the length of each of the continuous line segments is greater than a preset resolution threshold; 
	removing the continuous line segment if the length of the continuous line segment is not greater than the preset resolution threshold;
	 (at least figs. 1A-4B, [0022]-[0080] [0087]-[0102] discuss and show autonomous robot intelligently navigates about a room and grid map/occupancy,    in particular at least figs. 4A-4C [0050]-[0065] [0090]-[0102] discuss robot moves about the room and detects walls/obstacles, other obstacles 

	Regarding claim 10, Vicenti teaches:

	determining, according to a preset matching order, whether the continuous line segments located in adjacent two columns are connected until all the continuous line segments are traversed; 
	forming the connected region by the one or more continuous line segments that are connected to each other among different columns (at least figs. 1A-4B, [0022]-[0080] [0087]-[0102] discuss and show autonomous robot intelligently navigates about a room and grid map/occupancy,    in particular at least figs. 4A-4C [0050]-[0065] [0090]-[0102] discuss robot moves about the room and detects walls/obstacles, other obstacles that is not wall;     discuss map, grid, WALL FOLLOWING behavior, COVERAGE behavior;     at least [0050]-[0051] discuss “Each cell of the grid can be assigned (x, y) coordinates based on a chosen origin (0, 0) cell in the environment. The chosen origin can be, for example, the charging dock of the robot 100 or a particular location in the room. Each cell can represent a square area with four sides. The sides of the cell coincide with the sides of other cells. The cells can have a side length between 1 and 100 cm. For example, the grid can be a grid of cells, each 10 cm×10 cm. The robot 100 stores the (x, y) coordinates of each cell traversed by the robot 100”, discuss “The mapping module 198b can update the map on a periodic basis, such as after travelling a threshold distance (e.g., once every meter or half meter travelled by the robot 100), after a threshold period of time (e.g., once every 1-3 seconds), or after collecting a threshold number of pose points (e.g., greater than 20 points)”;           [0055] discuss “If three cells form a line, the signature module 198c can recognize the line of cells as a straight wall”, “In another example, the signature module 198c can recognize three NON-TRAVERSABLE cells as a corner, where the two adjacent sides of one cell are each touching one of the other two cells. If each cell also touches a TRAVERSABLE cell, the signature module 198c can label the three cells as a unique signature corresponding to an outside corner. If the sides of one of the cells do not touch a TRAVERSABLE cell, the signature module 198c can label the three cells as a unique 

	Regarding claim 11, Vicenti teaches:
	forming at least one connected region by applying the method for traversing a subarea according to claims 1; 
	determining the connected region as a cleanable region, and cleaning for the cleanable region in sequence;
	(at least figs. 1A-4B, [0022]-[0080] [0087]-[0102] discuss and show autonomous robot intelligently navigates about a room and grid map/occupancy,    in particular at least figs. 4A-4C [0050]-[0065] [0090]-[0102] discuss robot moves about the room and detects walls/obstacles, other obstacles that is not wall;   discuss map, grid, WALL FOLLOWING behavior, COVERAGE behavior,  discuss “one example, the robot 100 can travel along a wall aligned with north-south, and the controller 190 can implement the signature module 198c to assign a landmark corresponding to the poses indicative of the north-south wall”, discuss “If three cells form a line, the signature module 198c can recognize the line of cells as a straight wall”,   discuss “WALL FOLLOWING behavior constitutes following all peripheral edges of a room, tracing walls that bound the space”;     discuss “Each cell in the occupancy grid can be assigned a value indicating whether the cell is understood to be NON-TRAVERSABLE floor space and TRAVERSABLE floor space”;   [0066] discuss COVERAGE includes cover and clean);


	
	Regarding claim 14, the cited portions and rationale of rejection of claim 3 read on this claim.

	Regarding claim 15, the cited portions and rationale of rejection of claim 4 read on this claim.

	Regarding claim 16, the cited portions and rationale of rejection of claim 5 read on this claim.
	
	Regarding claim 17, the cited portions and rationale of rejection of claim 6 read on this claim.

	Regarding claim 20, the cited portions and rationale of rejection of claim 9 read on this claim.


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vicenti (US 20160271795).
Regarding claim 7, Vicenti teaches:
converting the position information with floating point values into grid positions with integer values (at least figs. 1A-4B, [0022]-[0080] [0087]-[0102] discuss and show autonomous robot 

	converting the position information with floating point values into grid positions with integer values according to conversion formulas as shown below:
	origin_x_i=w–int(origin_x_f/res+0.5);
	origin_y_i= h-int(origin_y_f /res+0.5);
	x_i=origin_x_i-(x_f+0.5)/res;
	y_i=origin_y_i-(y_f+0.5)/res;
	where w is a total number of the rows of the global grid map, h is a total number of the columns of the global grid map, (origin_x_f, origin_y_f) is initial position information, (origin_x_i, origin_y_i) is an initial grid corresponding to the initial position information, int is a downward bracket function, and res is resolution;

As such, Vicenti is silent as to the specifics of applying mathematical formula for grid positions with integer values.  Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving grid positions with integer values, as shown by Vicenti.
	
	Regarding claim 18, the cited portions and rationale of rejection of claim 7 read on this claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO LONG T. NGUYEN
Examiner
Art Unit 3664



/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664